Citation Nr: 9902372	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
June 1954.  This is an appeal from an August 1995 decision by 
the Department of Veterans Affairs (VA) Regional Office, 
Chicago, Illinois, Committee on Waivers and Compromises, 
which denied entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits.  The 
overpayment is in the amount of $9,873.  




REMAND

The record reflects that in September 1994 the veteran was 
awarded improved disability pension benefits commencing in 
March 1994.  His award was based on no countable income from 
any source as reported by him.  

In February 1995 the regional office received information 
from the VA Medical Center, Iowa City, that the veteran had 
reported $9,792 annual Social Security income.  

In March 1995 the regional office notified the veteran that 
it proposed to terminate his payments effective in March 1994 
due to his receipt of Social Security benefits. The regional 
office apparently assumed that they had commenced prior to 
March 1994.  He was asked to provide a copy of his original 
Social Security award letter to show when he received his 
initial check and the amount of the check.  The veteran did 
not provide the requested information.  No Eligibility 
Verification Report, or equivalent, is of record.  When 
payment of improved pension benefits has been terminated for 
failure to file income and expense information, such payments 
for the discontinued period may be made if evidence of 
entitlement to improved pension benefits is received at any 
time.  38 C.F.R. § 3.661(b)(2)(ii).   

In May 1995 the regional office terminated the veterans 
award of improved disability pension effective March 1, 1994, 
due to excess income consisting of the Social Security 
benefits which were assumed to have commenced prior to March 
1994.  This action resulted in the overpayment in question.

In the August 1995 decision by the Committee on Waivers and 
Compromises, it was held that the veteran had been at fault 
in the creation of the overpayment by failing to timely 
report his receipt of Social Security benefits.  It was also 
noted that he had some consumer debt in addition to the 
indebtedness to the VA.  It was held that it would not be 
against the principle of equity and good conscience to 
require the veteran to repay the indebtedness.  Thus, his 
request for waiver of recover of the overpayment was denied.  

The record further reflects that the veteran was hospitalized 
at the VA Medical Center, Danville, in early 1997 for a 
cerebrovascular accident.  In April 1997, it was indicated 
that he was being discharged to the nursing home care unit.  

In October 1998, the regional office contacted the veteran's 
daughter-in-law for a current address of the veteran.  She 
indicated that he was in a nursing home in Indiana.  She also 
provided a home address for the veteran in Kentucky.  

The record further discloses that in February 1997 the 
veteran had executed a power of attorney in favor of a 
veteran's service organization.  However, in October 1998, 
that veteran's service organization canceled the power of 
attorney.  The record does not indicate that the veteran has 
been notified of this action.  

In view of the aforementioned matters, findings of fact and 
conclusions of law being deferred pending a REMAND for the 
following action:

1.  The regional office should contact 
the Social Security Administration 
directly and ask that that agency provide 
the month in which the veteran's initial 
Social Security benefit's check was 
issued, together with the amount of the 
initial check and the amount of the 
regular monthly payment thereafter.  That 
information then should be included with 
the claims file.

2.  The veteran should be contacted and 
advised of the cancellation of his power 
of attorney by the veteran's service 
organization.  He should be asked whether 
he wishes to designate another 
representative to assist him in 
connection with his appeal, and if so, he 
should be sent the necessary form for 
that purpose.  The veteran should also be 
asked to complete and return a current 
financial status report (VA Form 4-5655) 
reflecting his current income, expenses 
and assets.  

3.  The veteran's claim should then be 
reviewed by the regional office.  Any 
necessary adjustment in the amount of the 
overpayment based on the initial receipt 
of Social Security benefits by the 
veteran should be made under the end-of-
the-month rule.  (38 C.F.R. § 3.660).  If 
the veteran's request for waiver of 
recovery of the overpayment remains 
denied, he and his representative, if one 
has been appointed, should be sent a 
supplemental statement of the case and be 
afforded an opportunity to respond.  In 
addition, if a representative has been 
appointed, the representative should be 
afforded an opportunity to review the 
claims file and submit a VA Form 1-646 on 
behalf of the veteran.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of the law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
